Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2017-10-26. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017107900 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2020, 05/05/2021, 09/23/2021, and 12/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 04/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication (specifically, the international search report has no English translation) or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign references cited are being considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the control device"; however, claim 14 recites a control device as an optional (one of a list) component. A limitation where, in claim 14, the device includes a navigation device, but not a control device, would cause claim 15 to not make sense as no control device is present and lack antecedent basis. The same logic applies to the navigation device and the execution device.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (US20200290641A1).
Regarding claim 1, Kawakami discloses;
An agricultural machine control method (disclosed as a vehicle control device, abstract) comprising: 
acquiring control information (disclosed as a calculated control amount, paragraph 0041, and path information, paragraph 0046) for an automatic operation mode of an agricultural machine (disclosed as an autonomous driving mode, paragraph 0052), the control information including an operation path of the agricultural machine (disclosed as a generated path, paragraph 0046); 
controlling the agricultural machine to perform an operation in the automatic operation mode according to the control information (disclosed as autonomous driving based on a generated path, paragraph 0046); and 
sending, in response to determining that the agricultural machine is in an abnormal status (disclosed as detection of an anomaly, paragraph 0048), an interrupt signal to the agricultural machine to cause the agricultural machine to stop moving and stop the operation (disclosed as activating a safety state, paragraph 0053, which stops the vehicle, paragraph 0054).  

Regarding claim 2, Kawakami discloses;
The method of claim 1 (see claim 1 rejection), wherein acquiring the control information includes: 
acquiring geographic information of an area to be operated and current position information of the agricultural machine (disclosed as using GPS for determining surrounding environment, paragraph 0042); and 
determining the operation path of the agricultural machine according to the geographic information and the current position information of the agricultural machine (disclosed as using the surrounding environment information to generate a path, paragraph 0045).  

Regarding claim 9, Kawakami discloses; 
The method of claim 2 (see claim 2 rejection), wherein acquiring the current position information of the agricultural machine includes acquiring the current position information of the agricultural machine through a navigation device of the agricultural machine (disclosed as acquiring surrounding information via GPS, paragraph 0042).  

Regarding claim 18, Kawakami discloses;
The method of claim 1 (see claim 1 rejection), further comprising, after controlling the agricultural machine to perform the operation in the automatic operation mode: 
acquiring current status information of a user operation device of the agricultural machine (disclosed as determining driving mode, manual or automatic, paragraph 0054); and 
switching, in response to determining that the agricultural machine is in a manual intervention status according to the status information of the user operation device, the agricultural machine from the automatic operation mode to a manual operation mode (disclosed as when the driver stops the autonomous driving mode, transitioning the safety state of the vehicle accordingly, paragraph 0058).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of Schmidt (US20150142308A1).
Regarding claim 3, Kawakami teaches;
The method of claim 2 (see claim 2 rejection). However, Kawakami does not explicitly teach; wherein acquiring the geographic information of the area to be operated includes acquiring position information of boundary points of the area to be operated.  
Schmidt teaches; wherein acquiring the geographic information of the area to be operated includes acquiring position information of boundary points of the area to be operated (taught as generating associated waypoints with references provided by a user, paragraph 0006).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint as taught by Schmidt in the system taught by Kawakami to improve the autonomous operation of the work machine. As suggested in Schmidt, such a system helps minimize time required in the field and reduces operating costs (paragraph 0002).

Regarding claim 4, Kawakami as modified by Schmidt teaches;
The method of claim 3 (see claim 3 rejection). However, Kawakami does not explicitly teach; wherein acquiring the position information of the boundary points of the area to be operated includes acquiring a key point on a boundary of the area to be operated, the key point including at least one of a corner position or a non-linear position.  
Schmidt teaches; wherein acquiring the position information of the boundary points of the area to be operated includes acquiring a key point on a boundary of the area to be operated (taught as boundary information, including the waypoints and waylines, paragraph 0055), the key point including at least one of a corner position or a non-linear position (taught as waypoints, defining corners, paragraph 0047, or other irregular points based on distances, paragraph 0044).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint as taught by Schmidt in the system taught by Kawakami to improve the autonomous operation of the work machine. As suggested in Schmidt, such a system helps minimize time required in the field and reduces operating costs (paragraph 0002).

Regarding claim 5, Kawakami as modified by Schmidt teaches;
The device of claim 4 (see claim 4 rejection). However, Kawakami does not explicitly teach; wherein determining the operation path of the agricultural machine according to the geographic information and the current position information of the agricultural machine includes determining terrain information of the boundary of the operation area according to the position information of the key point. 
Schmidt teaches; wherein determining the operation path of the agricultural machine according to the geographic information and the current position information of the agricultural machine includes determining terrain information of the boundary of the operation area according to the position information of the key point (taught as acquiring information regarding elevation of the waypoints, paragraph 0046, and displaying a map including geographic and cartographic features, paragraph 0036).
  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint as taught by Schmidt in the system taught by Kawakami to improve the autonomous operation of the work machine. As suggested in Schmidt, such a system helps minimize time required in the field and reduces operating costs (paragraph 0002).

Regarding claim 7, Kawakami as modified by Schmidt teaches;
The method of claim 2 (see claim 2 rejection). However, Kawakami does not explicitly teach; wherein acquiring the geographic information of the area to be operated includes acquiring the geographic information of the area to be operated through an input device of the agricultural machine.  
Schmidt teaches; wherein acquiring the geographic information of the area to be operated includes acquiring the geographic information of the area to be operated through an input device of the agricultural machine (taught as inputting waypoints and waylines though a touchscreen, paragraph 0036).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint as taught by Schmidt in the system taught by Kawakami to improve the autonomous operation of the work machine. As suggested in Schmidt, such a system helps minimize time required in the field and reduces operating costs and enable the operator to guide the operation of the work machine (paragraph 0002-0003).

Regarding claim 8, Kawakami as modified by Schmidt teaches;
The method of claim 7 (see claim 7 rejection). However, Kawakami does not explicitly teach; wherein: 
the input device is a touch screen; and  -42-Clienl Ref No. 2017F0768US A 7orney ocket No. 00203.3451.00US 
acquiring the geographic information of the area to be operated includes acquiring the geographic information of the area to be operated through an operation of a user on the touch screen.  
Schmidt teaches; the input device is a touch screen (taught as a touchscreen, paragraph 0036); and  -42-Clienl Ref No. 2017F0768US A 7orney ocket No. 00203.3451.00US 
acquiring the geographic information of the area to be operated includes acquiring the geographic information of the area to be operated through an operation of a user on the touch screen (taught as inputting waypoints and waylines though a touchscreen, paragraph 0036).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waypoint as taught by Schmidt in the system taught by Kawakami to improve the autonomous operation of the work machine. As suggested in Schmidt, such a system helps minimize time required in the field and reduces operating costs and enable the operator to guide the operation of the work machine (paragraph 0002-0003).

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of Flohr (US20110288714A1). 
Regarding claim 6, Kawakami teaches; 
The method of claim 2 (see claim 2 rejection). However, Kawakami does not explicitly teach; wherein acquiring the geographic information of the area to be operated includes: 
acquiring position information of an obstacle in the area to be operated; or 
acquiring position information of a boundary point of an area containing the obstacle in the area to be operated.  
Flohr teaches; wherein acquiring the geographic information of the area to be operated includes: 
acquiring position information of an obstacle in the area to be operated (taught as acquiring positions of obstacles, paragraph 0057); or 
acquiring position information of a boundary point of an area containing the obstacle in the area to be operated (taught as restricted areas or forbidden zones, paragraph 0073).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obstacle information as taught by Flohr in the system taught by Kawakami to improve navigation and control. As taught by Flohr, such a system enables a platform [such as an agricultural machine] to accomplish a mission while avoiding collisions or close encounters (paragraph 0006).

Regarding claim 16, Kawakami teaches; 
The method of claim 1 (see claim 1 rejection), further comprising, after controlling the agricultural machine to perform the operation in the automatic operation mode:  -44-Client Ref No. 2017F0768US Attorney Docket No. 00203.3451.OOUS 
receiving a parameter fed back from a functional device of the agricultural machine, the functional device (taught as receiving data from a sensor, paragraph 0078);
wherein determining that the agricultural machine is in the abnormal status includes detecting that the parameter fed back from the functional device is an invalid parameter (taught as determining an anomaly based on a performance limit of a sensor, paragraph 0078, which indicates an invalid sensor reading).  
However, Kawakami does not explicitly teach; including at least one of a real-time kinematic (RTK) device or an inertial measurement unit (IMU) device.
Flohr teaches; including at least one of a real-time kinematic (RTK) device or an inertial measurement unit (IMU) device (taught as a sensor including an inertial measurement unit, paragraph 0034). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an IMU as taught by Flohr in the system taught by Kawakami to improve navigation and control. As taught in Flohr, IMU sensors are incorporated into navigation systems to facilitate the determination of position and course of a platform (paragraph 0058).
 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of Min (US20040102096A1).
Regarding claim 10, Kawakami teaches;
The method of claim 1 (see claim 1 rejection). However, Kawakami does not explicitly teach; wherein: 
the control information further includes position calibration information, the position calibration information including a preset position and positioning information corresponding to the preset position; and 
controlling the agricultural machine to perform the operation in the automatic operation mode according to the control information includes calibrating a real-time position of the agricultural machine according to the calibration information.  
Min teaches; the control information further includes position calibration information, the position calibration information including a preset position and positioning information corresponding to the preset position (taught as a calibration section, paragraph 0056, Fig 7 S161); and 
controlling the agricultural machine to perform the operation in the automatic operation mode according to the control information includes calibrating a real-time position of the agricultural machine according to the calibration information (taught as producing a sensor calibration based on the difference between the pre-stored point data and the read position, Fig 7 S161-S167).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calibration as taught by Min in the system taught by Kawakami to improve navigation and control. As suggested in Min, erroneous information based on sensor error can derail a path (paragraph 0016), and thus calibration would improve the accuracy of the navigation system (paragraph 0017).

Regarding claim 11, Kawakami as modified by Min teaches; 
The method of claim 10 (see claim 10 rejection). However, Kawakami does not explicitly teach; wherein calibrating the real-time position of the agricultural machine according to the calibration information includes: 
acquiring position information of the preset position detected by the agricultural machine when the agricultural machine is located at the preset position; and 
calibrating a positioning deviation of the agricultural machine according to the positioning information of the preset position and the position information of the preset position detected by the agricultural machine.  
Min teaches; wherein calibrating the real-time position of the agricultural machine according to the calibration information includes: 
acquiring position information of the preset position detected by the agricultural machine when the agricultural machine is located at the preset position (taught as a calibration section, paragraph 0056, using pre-stored point data of the location, Fig 7 S161); and 
calibrating a positioning deviation of the agricultural machine according to the positioning information of the preset position and the position information of the preset position detected by the agricultural machine (taught as producing a sensor calibration based on the difference between the pre-stored point data and the read position, Fig 7 S161-S167).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calibration as taught by Min in the system taught by Kawakami to improve navigation and control. As suggested in Min, erroneous information based on sensor error can derail a path (paragraph 0016), and thus calibration would improve the accuracy of the navigation system (paragraph 0017).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of An (CN107390682B).
Regarding claim 12, Kawakami teaches;
The method of claim 1 (see claim 1 rejection). However, Kawakami does not explicitly teach; wherein determining that the agricultural machine is in the abnormal status includes determining that an actual path of the agricultural machine deviates from the operation path and a deviation of the actual path from the operation path is greater than or equal to a preset deviation.  
An teaches; wherein determining that the agricultural machine is in the abnormal status includes determining that an actual path of the agricultural machine deviates from the operation path and a deviation of the actual path from the operation path is greater than or equal to a preset deviation (taught as detecting a deviation from a travel operation, such as a straight line, and whether the deviation exceeds a preset maximum distance deviation, paragraph 0009, and further designating it as a failed driving experience, paragraph 0011).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate deviation detection as taught by An in the system taught by Kawakami to improve navigation and control. As suggested by An, such a detection and reaction allows for further learning and improvement of stability and reliability of automatic driving paths of agricultural vehicles (paragraph 0006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of Kojo (US20150314803A1).
Regarding claim 13, Kawakami teaches;
The method of claim 1 (see claim 1 rejection). However, Kawakami does not explicitly teach; wherein determining that the agricultural machine is in the abnormal status includes determining that a coincidence degree is less than or equal to a preset coincidence degree.  
Kojo teaches; wherein determining that the agricultural machine is in the abnormal status includes determining that a coincidence degree (between an actual path of the agricultural machine and the operation path (taught as a deviation angle, paragraph 0058) is less than or equal to a preset coincidence degree (taught as reacting to a signal from the estimation angle calculation, paragraph 0060, and exceeds a reference value or more in a low reliability state, paragraph 0061, where control is only limited when the estimation angle error is larger than a reference value, paragraph 0006; while not expressed in the coincidence angle reference frame, one of ordinary skill in the art would consider a simple mathematical transformation to achieve the claimed reference frame).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect an abnormal angle calibration as taught by Kojo in the system taught by Kawakami to improve navigation and control. As suggested by Kojo, determining a deviation in rotation angle, and incorporating a reference value threshold, enables control of a vehicle and minimizes unnecessary limitation (paragraph 0006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of Amer (US20160072638A1).
Regarding claim 14, Kawakami teaches;
The method of claim 1 (see claim 1 rejection). However, Kawakami does not explicitly teach; wherein determining that the agricultural machine is in the abnormal status includes detecting that a communication link of a device of the agricultural machine is disconnected and a disconnection duration is greater than or equal to a preset duration, the device includes at least one of a control device, a navigation device, or an execution device.  
Amer teaches; detecting that a communication link of a device of the agricultural machine is disconnected and a disconnection duration is greater than or equal to a preset duration (taught as a heartbeat protocol, which determines a status of a device, and if one communicatively disconnected for a predetermined time interval, changes the device status, paragraph 0058), the device includes at least one of a control device, a navigation device, or an execution device (taught as a device capable of communication, such as through IR, including systems such as thermostats, garage doors, lights etc., paragraph 0041).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heartbeat protocol as taught by Amer in the system taught by Kawakami to improve communication. As taught by Amer, implementing a heartbeat protocol helps in detecting a connection status and communicate useful information about the device, such as potential diagnostic information (paragraph 0058).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) as modified by Amer (US20160072638A1), and further in view of Miyakubo (US20180215393A1).
Regarding claim 15, Kawakami as modified by Amer teaches;
The method of claim 14 (see claim 14 rejection). Kawakami further teaches; wherein: 
the control device includes at least one of a brake control device (taught as a brake ECU, element 40), an accelerator control device (taught as a powertrain ECU, element 30), or a steering control device (taught as a steering ECU, element 50). However. Kawakami does not explicitly teach; 
the navigation device includes a real-time kinematic (RTK) device; and 
the execution device includes at least one of a seeding device or a spraying device.  
Miyakubo teaches; the navigation device includes a real-time kinematic (RTK) device (taught as an RTK GPS positioning, paragraph 0037); and 
the execution device includes at least one of a seeding device (taught as a planter, paragraph 0021) or a spraying device (taught as a fertilizing machine, paragraph 0021).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate specific devices of RTK and farming implements as taught by Miyakubo in the system taught by Kawakami to improve an autonomous traveling work vehicle. As taught by Miyakubo, RTK allows high measurement accuracy (paragraph 0037), and to communicate position information to both a reference station and a moving station [vehicle] (paragraph 0038).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1), and the official notice of the examiner.
Regarding claim 17, Kawakami teaches; 
The method of claim 1 (see claim 1 rejection), wherein determining that the agricultural machine is in the abnormal status includes detecting that a control error generated by a control device of the agricultural machine (taught as a detecting an anomaly, paragraph 0048, identified by a type of abnormality based on component, such as shown in Fig 10c), 
and a duration of the control device generating the control error is greater than or equal to a preset duration (taught as a fault tolerant time interval, or t3 that defines when the safety switch has to occur, paragraph 0052, and t2, which is calculated from the time required to stop/enter the safety state subtracted from t3, paragraph 0071, such that the safety state is entered at a duration t2 from the detection of the anomaly).  
	While Kawakami does not explicitly teach greater than or equal to a preset error value, the examiner takes official notice that it would be obvious to one of ordinary skill in the art to have a threshold error for a designating an anomaly, as sensors inherently have some uncertainty; one would not want a random fluctuation of read torque from a sensor to trigger a sudden switch to manual mode when unintended.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20200290641A1) and further in view of Tesla (Tesla Model S Manual 2016, pages 75-76).
Regarding claim 19, Kawakami teaches;
The method of claim 18 (see claim 18 rejection), however, Kawakami does not explicitly teach; wherein the status information of the user operation device includes at least one of a torque of a steering wheel of the agricultural machine, a pressure of a brake pedal of the agricultural machine, or a pressure of an accelerator pedal of the agricultural machine.  
	Tesla teaches; wherein the status information of the user operation device includes at least one of a torque of a steering wheel of the agricultural machine, a pressure of a brake pedal of the agricultural machine, or a pressure of an accelerator pedal of the agricultural machine (taught as canceling autosteer [initiating manual control] when manual steering [torque sensing], pressing the brake pedal, or exceeding an acceleration/speed threshold, page 75).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a manual override as taught by Tesla in the system taught by Kawakami to improve usability. As suggested in Tesla, page 76, there are situations where sensor and programming fail or are insufficient to accommodate, and would require user intervention to overcome; one does not want to rely on, for example, a camera whose lens has fogged over to accurately indicate obstacles that could be a risk of collision on a path.

Regarding claim 20, Kawakami as modified by Tesla teaches;
The method of claim 19 (see claim 19 rejection). However, Kawakami does not explicitly teach; wherein: 
the status information of the user operation device includes the torque of the steering wheel of the agricultural machine; and 
determining that the agricultural machine is in the manual intervention status according to the status information of the user operation device includes determining that the agricultural machine is in the manual intervention status in response to the torque of the steering wheel being greater than or equal to a preset torque value.
Tesla teaches; the status information of the user operation device includes the torque of the steering wheel of the agricultural machine (taught as identifying whether the user is holding the steering wheel and steering, page 75); and 
determining that the agricultural machine is in the manual intervention status according to the status information of the user operation device includes determining that the agricultural machine is in the manual intervention status in response to the torque of the steering wheel (taught as identifying whether the user is holding the steering wheel and steering, which deactivates autosteer and enacts manual driving, page 75) being greater than or equal to a preset torque value [while not explicitly a threshold, it would be obvious to one of ordinary skill in the art to have a threshold torque for a manual override, as sensors inherently have some uncertainty; one would not want a random fluctuation of read torque from a sensor to trigger a sudden switch to manual mode when unintended].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a manual override as taught by Tesla in the system taught by Kawakami to improve usability. As suggested in Tesla, page 76, there are situations where sensor and programming fail or are insufficient to accommodate, and would require user intervention to overcome; one does not want to rely on, for example, a camera whose lens has fogged over to accurately indicate obstacles that could be a risk of collision on a path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662